 

 

Exhibit 10.38

 

AMENDMENT LETTER NO. 9

 

 

 

Globalstar, Inc. (the “Borrower”)
461 South Milpitas Blvd.
Milpitas
CA 95035
United States of America
Attention: James Monroe III

 

 

 

6 March 2012

 

Dear Sirs,

 

Facility Agreement dated 5 June 2009 between the Borrower, BNP Paribas, Société
Générale, Natixis, Crédit Agricole Corporate and Investment Bank and Crédit
Industriel et Commercial as the Mandated Lead Arrangers, BNP Paribas as the
Security Agent and the COFACE Agent and the banks and financial institutions
listed in Schedule 1 thereto as the Original Lenders as amended pursuant to the
Amendment Letters (as defined below) (the “Facility Agreement”).

 

 

1.INTRODUCTION

 

(a) We refer to:

 

(i) the Facility Agreement;

 

(ii)the first amendment letter to the Facility Agreement dated 29 June 2009 and
entered into between, amongst others, the Obligors and the other parties to the
Facility Agreement;

 

(iii)the second amendment letter to the Facility Agreement dated 9 April 2010
and entered into between, amongst others, the Obligors and the other parties to
the Facility Agreement;

 

(iv)the third amendment and cancellation letter to the Facility Agreement dated
28 October 2010 and entered into between, amongst others, the Obligors and the
other parties to the Facility Agreement;

 

(v)the fourth amendment letter to the Facility Agreement dated 22 December 2010
and entered into between, amongst others, the Obligors and the other parties to
the Facility Agreement (“Amendment Letter No.4”);

 

(vi)the fifth amendment letter to the Facility Agreement dated 16 March 2011 and
entered into between, amongst others, the Obligors and the other parties to the
Facility Agreement;

 

 

 

(vii)the sixth amendment letter to the Facility Agreement dated 30 March 2011
and entered into between, amongst others, the Obligors and certain other parties
to the Facility Agreement (“Amendment Letter No.6”);

 

(viii)the seventh deed of waiver and amendment to the Facility Agreement dated
30 September 2011 and entered into between, amongst others, the Obligors and
certain other parties to the Facility Agreement (“Amendment Letter No.7”); and

 

(ix)the eighth amendment letter to the Facility Agreement dated 23 January 2012
and entered into between, amongst others, the Obligors and the other parties to
the Facility Agreement (“Amendment Letter No.8”),

 

such letters and deed referred to in paragraphs (a)(ii) to (ix) (inclusive),
together the “Amendment Letters”.

 

(b)Terms and expressions defined in the Facility Agreement shall, unless the
context otherwise requires, have the same meaning when used in this Letter.

 

(c)In the case of any conflict between the terms of this Letter and the terms of
any other Finance Document, the terms of this Letter shall govern and control as
between the parties to this Letter.

 

(d)It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document as a deed.

 

(e)Unless a contrary indication appears, a reference in the Facility Agreement
to the “date of this Agreement” shall be the original date of the Facility
Agreement, being 5 June 2009.

 

2.Amendments

 

With effect from the date of this letter, and provided that the Condition (as
such term is defined in paragraph 4 (Condition) below) has been satisfied in
full, the Facility Agreement shall be amended as follows:

 

2.1The definition of “Availability Period” in Clause 1.1 (Definitions) of the
Facility Agreement (as amended by Amendment Letter No.8) shall be amended as
follows:

 

““Availability Period” means the period from and including the date of this
Agreement to and including 31 December 2012.”

 

2.2The definition of “Final Maturity Date” in Clause 1.1 (Definitions) of the
Facility Agreement shall be amended as follows:

 

““Final Maturity Date” means the date that is eighty four (84) Months after the
First Repayment Date.”

 

 

 

2.3The definition of “First Repayment Date” in Clause 1.1 (Definitions) of the
Facility Agreement (as amended by Amendment Letter No.4) shall be amended as
follows:

 

““First Repayment Date” means the date that is six (6) Months after the earlier
of:

 

(a) the date that is two (2) Months after the last Launch; or

 

(b) 31 December 2012.”

 

2.4Clause 20.3 (Adjusted Consolidated EBIDTA) of the Facility Agreement (as
amended by Amendment Letter No.4) shall be amended by deleting the table and
replacing it with the table below:

 

Item

 

No.

 

Column 1 - Relevant Period Column 2 – Amount 1. Relevant Period commencing on
1 January 2009 and expiring 31 December 2009. (US$25,000,000) 2. Relevant Period
commencing on 1 July 2009 and expiring 30 June 2010. (US$21,000,000) 3. Relevant
Period commencing on 1 January 2010 and expiring 31 December 2010.
(US$15,000,000) 4. Relevant Period commencing on 1 July 2010 and expiring
30 June 2011. (US$15,000,000) 5. Relevant Period commencing on 1 January 2011
and expiring 31 December 2011. (US$8,000,000) 6. Relevant Period commencing on
1 July 2011 and expiring 30 June 2012. (US$5,000,000) 7. Relevant Period
commencing on 1 January 2012 and expiring 31 December 2012. US$7,000,000 8.
Relevant Period commencing on 1 July 2012 and expiring 30 June 2013.
US$65,000,000 9. Relevant Period commencing on 1 January 2013 and expiring
31 December 2013. US$78,000,000

 

2.5Clause 20.4 (Debt Service Coverage Ratio) of the Facility Agreement (as
amended by Amendment Letter No.4) shall be deleted in its entirety and replaced
by the following:

 

“(a)   Subject to paragraph (b) below, the Borrower shall ensure that the Debt
Service Coverage Ratio in respect of any Relevant Period (including (without
double-counting) any Equity Cure Contribution made in accordance with Clause
23.2(c) (Financial Covenants) provided that any Equity Cure Contribution shall
only be counted in the calculation of Liquidity for such purpose) specified in
column 1 (Column 1 – Relevant Period) below shall not be less than the ratio set
out in column 2 (Column 2 – Ratio) below opposite that Relevant Period.

 

 

 



(b)The Borrower shall only be obliged to comply with the ratios set out in item
numbers 2 and 3 below to the extent that the First Repayment Date falls in
2012.”

 

Item

 

No.

 

Column 1 - Relevant Period Column 2 – Ratio 1. To the extent that the First
Repayment Date falls in 2011, Relevant Period commencing on 1 January 2011 and
expiring 31 December 2011. 1.00:1 2. Relevant Period commencing on 1 July 2011
and expiring 30 June 2012. 1.00:1 3. Relevant Period commencing on 1 January
2012 and expiring 31 December 2012. 1.00:1 4. Relevant Period commencing on
1 July 2012 and expiring 30 June 2013. 1.05:1 5. Relevant Period commencing on
1 January 2013 and expiring 31 December 2013. 1.10:1 6. Relevant Period
commencing on 1 July 2013 and expiring 30 June 2014. 1.15:1 7. Relevant Period
commencing on 1 January 2014 and expiring 31 December 2014. 1.20:1 8. Relevant
Period commencing on 1 July 2014 and expiring 30 June 2015. 1.25:1 9. Relevant
Period commencing on 1 January 2015 and expiring 31 December 2015. 1.30:1 10.
Relevant Period commencing on 1 July 2015 and expiring 30 June 2016. 1.40:1 11.
Relevant Period commencing on 1 January 2016 and expiring 31 December 2016.
1.50:1 12. Relevant Period commencing on 1 July 2016 and expiring 30 June 2017.
1.50:1 13. Relevant Period commencing on 1 January 2017 and expiring 31 December
2017. 1.50:1 14. Relevant Period commencing on 1 July 2017 and expiring 30 June
2018. 1.50:1 15. Relevant Period commencing on 1 January 2018 and expiring
31 December 2018. 1.50:1

 

 

 

Item

 

No.

 

Column 1 - Relevant Period Column 2 – Ratio 16. Relevant Period commencing on
1 July 2018 and expiring 30 June 2019. 1.50:1 17. Relevant Period commencing on
1 January 2019 and expiring 31 December 2019. 1.50:1

 

 

2.6Clause 20.5 (Net Debt to Adjusted Consolidated EBITDA) of the Facility
Agreement shall be deleted in its entirety and replaced by the following:

 

“(a)Subject to paragraph (b) below, the Borrower shall ensure that the ratio of
Net Debt to Adjusted Consolidated EBITDA in respect of any Relevant Period (and
calculated on the ending balance of the Relevant Period (subject to Clause
23.2(c) (Financial Covenants) without double-counting provided that (a) any
Equity Cure Contribution shall only be counted in the calculation of Liquidity
for such purpose)) specified in column 1 (Column 1 – Relevant Period) below
shall not be greater than the ratio set out in column 2 (Column 2 – Ratio) below
opposite that Relevant Period.

 

(b)The Borrower shall only be obliged to comply with the ratio set out in item
number 1 below to the extent that the First Repayment Date falls in 2012.”

 

Item

No.

Column 1 - Relevant Period Column 2 – Ratio 1. Relevant Period commencing on
1 January 2012 and expiring 31 December 2012. 9.90:1 2. Relevant Period
commencing on 1 July 2012 and expiring 30 June 2013. 7.25:1 3. Relevant Period
commencing on 1 January 2013 and expiring 31 December 2013. 5.60:1 4. Relevant
Period commencing on 1 July 2013 and expiring 30 June 2014. 4.75:1 5. Relevant
Period commencing on 1 January 2014 and expiring 31 December 2014. 4.00:1 6.
Relevant Period commencing on 1 July 2014 and expiring 30 June 2015. 3.50:1 7.
Relevant Period commencing on 1 January 2015 and expiring 31 December 2015.
3.00:1 8. Relevant Period commencing on 1 July 2015 and expiring 30 June 2016.
2.75:1 9. Relevant Period commencing on 1 January 2016 and expiring 31 December
2016. 2.50:1

 

 

 

Item

No.

Column 1 - Relevant Period Column 2 – Ratio 10. Relevant Period commencing on
1 July 2016 and expiring 30 June 2017. 2.50:1 11. Relevant Period commencing on
1 January 2017 and expiring 31 December 2017. 2.50:1 12. Relevant Period
commencing on 1 July 2017 and expiring 30 June 2018. 2.50:1 13. Relevant Period
commencing on 1 January 2018 and expiring 31 December 2018. 2.50:1 14. Relevant
Period commencing on 1 July 2018 and expiring 30 June 2019. 2.50:1 15. Relevant
Period commencing on 1 January 2019 and expiring 31 December 2019. 2.50:1

 

2.7Clause 23.17 (Failure to bring Satellites in Service) of the Facility
Agreement (as amended by Amendment Letter No.4 and Amendment Letter No.7) shall
be deleted in its entirety and replaced by the following:

 

“The Borrower has failed to achieve:

 

(a)Individual In-Orbit Acceptance with respect to (i) six (6) Satellites
delivered under the Satellite Construction Contract by 30 March 2011; and (ii)
eighteen (18) Satellites delivered under the Satellite Construction Contract by
1 August 2012; and

 

(b)Final In-Orbit Acceptance by 30 April 2013.”

 

2.8Schedule 29 (Repayment Schedule) of the Facility Agreement shall be deleted
in its entirety and replaced by the Schedule 29 (Repayment Schedule) set forth
in Annex A to this letter.

 

3.Condition

 

The Borrower shall pay to the COFACE Agent and each COFACE Lender the “Waiver
Fee” (as such term is defined in Amendment Letter No.6) in accordance with, and
pursuant to, the terms of Amendment Letter No.6 (the “Condition”).

 

4.Express Amendments

 

Each Obligor agrees and acknowledges that, save as expressly amended in
accordance with Clause 2 (Amendments) above, each Finance Document to which it
is a party shall continue in full force and effect.

 

5.Terms Incorporated

 

The provisions of the following clauses of the Facility Agreement are
incorporated into this Letter, mutatis mutandis, as if set out in this Letter
with references to “this Agreement” being construed as references to this
Letter: clause 35 (Partial Invalidity), clause 38 (Counterparts) and clause 40
(Enforcement).

 

 

 

6.Governing Law

 

This Letter, and all non-contractual obligations arising out of or in connection
with it, shall be governed by English law.

 

7.Finance Document

 

This Letter shall constitute a Finance Document.

 

8.Confirmation

 

Each Obligor confirms in favour of the COFACE Agent that:

(a)it hereby agrees to the terms and conditions of this Letter; and

(b)notwithstanding this Letter, each Finance Document to which it is a party
remains in full force and effect and the rights, duties and obligations of each
Obligor are not released, discharged or otherwise impaired by this Letter.

 

9.Third Parties Rights

 

A person who is not a party to this Letter has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any of its terms.

We should be grateful if you would sign and return to us the enclosed copy of
this Letter by way of your acknowledgement and acceptance of the contents of
this Letter. This Letter has been executed as a deed by each party hereto on the
date stated at the beginning of this Letter.

 

Yours faithfully,

/s/ Jean Phillippe Poirier

/s/ E. Galzy

For and on behalf of

BNP Paribas

as the COFACE Agent

 

 

 

/s/ Jean Phillippe Poirier

/s/ E. Galzy

……………………………

BNP Paribas

as Lender

 

/s/ Didier Tangley

……………………………………

Société Générale

as Lender

 

/s/ Jean-Louis Viala

/s/ Romain Renaux

……………………………………

Natixis

as Lender

 

/s/ Laurence Coppalle

/s/ Sophia Sinclair

……………………………………

Crédit Agricole Corporate and Investment Bank

as Lender

 

/s/ Thomas Giroud

/s/ Francois Guiffart

……………………………………

Crédit Industriel et Commercial

as Lender

 

 

 

Acknowledged and agreed

For and on behalf of

Globalstar, Inc.

as Borrower

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

Thermo Funding Company LLC

as Obligor

 

/s/ James Monroe III

By:  James Monroe III

Title: Manager

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

GSSI, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

Globalstar Security Services, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

Globalstar C, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

Globalstar USA, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

 

 

 

 

 

Acknowledged and agreed

For and on behalf of

Globalstar Leasing LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

Spot LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

ATSS Canada, Inc.

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

Globalstar Brazil Holdings, L.P.

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

GCL Licensee LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

GUSA Licensee LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

Acknowledged and agreed

For and on behalf of

Globalstar Licensee LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 6 March 2012

 

 

 

 

 

ANNEX A

 

“SCHEDULE 29

 

REPAYMENT SCHEDULE

 

 

Repayment Date Principal Repayment Percentage First Repayment Date (“FRD”)

2.85%

 

FRD + 6 Months

2.99%

 

FRD + 12 Months

5.07%

 

FRD + 18 Months

5.24%

 

FRD + 24 Months

5.38%

 

FRD + 30 Months

5.55%

 

FRD + 36 Months

5.70%

 

FRD + 42 Months

5.88%

 

FRD + 48 Months

6.04%

 

FRD + 54 Months

7.90%

 

FRD + 60 Months

8.20%

 

FRD + 66 Months

9.60%

 

FRD + 72 Months

9.70%

 

FRD + 78 Months

9.80%

 

Final Maturity Date

10.10%

 

 



 

 

